DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                       GMAC MORTGAGE, LLC,
                            Appellant,

                                     v.

              RYAN WALLACH and SABRINA WALLACH,
                          Appellees.

                               No. 4D16-2978

                           [November 1, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Kathleen D. Ireland, Judge; L.T. Case No. 2011-CA-
009351 (11).

  James H. Wyman of Hinshaw & Culbertson, LLP, Coral Gables, for
appellant.

  Mark L. Pomeranz of Pomeranz & Associates, P.A., Hallandale, for
appellees.

PER CURIAM.

   GMAC Mortgage, LLC appeals the dismissal of a mortgage foreclosure
action filed against the appellees. We affirm the trial court’s dismissal
without comment, but reverse the trial court’s award of attorney’s fees to
the appellees. Nationstar Mortg. LLC v. Glass, 219 So. 3d 896 (Fla. 4th
DCA 2017).

   Affirmed in part, reversed in part and remanded.

CONNER, FORST and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.